Title: From Benjamin Franklin to Ebenezer Hazard, 3 August 1775
From: Franklin, Benjamin
To: Hazard, Ebenezer


Sir,
Philada. Aug. 3. 1775
I received your Application to be appointed Postmaster of New York, and have seen a Recommendation of you by your Provincial Congress, to which I shall pay due Respect by appointing you accordingly as soon as Commissions and Instructions can be printed, and things got in Readiness to carry the Post through. In the mean time I wish to receive from you an Account of the present State of its Management, as far as is within your Knowledge; and am, Sir, Your most obedient humble Servant
B Franklin
Mr Hazard
 
Addressed: To / Mr Hazard / Postmr / New York / per favour of / Mr Lewis.
Endorsed: Letter Dr. Benja. Franklin Augst. 3d. 1775
